           Case 1:19-cv-01672-DAD-SAB Document 65 Filed 10/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    ATAIN SPECIALTY INSURANCE                       Case No. 1:19-cv-01672-DAD-SAB
      COMPANY,
12                                                    ORDER REQUIRING DEFENDANT
                    Plaintiff,                        MARQUEZ TO FILE RESPONSIVE
13                                                    PLEADING
             v.
14                                                    TEN DAY DEADLINE
      LORENZO MARQUEZ,
15
                    Defendant.
16

17
            Atain Specialty Insurance Company (“Plaintiff”) filed this action seeking declaratory
18
     relief pursuant to 28 U.S.C. § 1332 against Lorenzo Marquez, Karen M. King, Damian Lutz,
19
     Adan Cruz Santos, Maricela Solorio Heredia, Conrad S Maris, Anh M. Maris, Paul Montemurro,
20
     Maria Guadalupe Ochoa, Brandon Ramos Estrada, Heriberto Ramos Estrada, Larry Edward
21
     Rodriguez Jr., Agnes A. Rodriguez, Bryce G. Rose, Lesley C. Rose, Maria T. Gutierrez, Jose L.
22
     Gutierrez, Francisco J. Gonzalez, Maria Guadalupe Gonzales, Arturo Rocha Jr., Gabriel
23
     Sanchez, Maria Perla-Hernandez Guillen, Raymundo Mendez, Domingo Oscar Gabriel,
24
     Guadalupe Yadhira Villegas Cruz, Cirilo Molina, And Maria Isabel Molina.
25
            On August 12, 2020, Defendants , Karen M. King, Damian Lutz, Adan Cruz Santos,
26
     Maricela Solorio Heredia, Conrad S Maris, Anh M. Maris, Paul Montemurro, Maria Guadalupe
27
     Ochoa, Brandon Ramos Estrada, Heriberto Ramos Estrada, Larry Edward Rodriguez Jr., Agnes
28


                                                  1
            Case 1:19-cv-01672-DAD-SAB Document 65 Filed 10/05/20 Page 2 of 2


 1 A. Rodriguez, Bryce G. Rose, Lesley C. Rose, Maria T. Gutierrez, Jose L. Gutierrez, Francisco J.

 2 Gonzalez, Maria Guadalupe Gonzales, Arturo Rocha Jr., Gabriel Sanchez, Maria Perla-

 3 Hernandez Guillen, Raymundo Mendez, Domingo Oscar Gabriel, Guadalupe Yadhira Villegas

 4 Cruz, Cirilo Molina, And Maria Isabel Molina were dismissed from this action at the stipulation

 5 of the parties. (ECF Nos. 62, 62.) On April 15, 2020, Defendant Marquez filed a motion to

 6 dismiss. (ECF No. 43.)

 7          On August 20, 2020, Defendant Marquez’s motion to dismiss was denied. (ECF No. 64.)

 8          Pursuant to Rule 12 of the Federal Rules of Civil Procedure, the responsive pleading

 9 must be served within 14 days after notice of the denial of the motion to dismiss. Fed. R. Civ. P.

10 12(a)(4)(A). More than fourteen days have passed since the motion to dismiss was denied, and

11 Defendant Marquez has not filed an answer or otherwise responded to the complaint.

12          Accordingly, IT IS HEREBY ORDERED that Defendant Marquez shall file a responsive

13 pleading within ten (10) days of the date of entry of this order. The failure to comply with this

14 order may result in the issuance of sanctions, up to and including terminating sanctions.

15
     IT IS SO ORDERED.
16

17 Dated:     October 5, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                    2
